DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display control section” and “display section” e.g., in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 4 and 5 are unclear because it cannot be determined by the examiner whether the applicant is claiming the vehicle comprising the shift lever, or not, or whether this clause might further describe only an intended use (“. . . device for a vehicle”) introduced in the preamble at line 1.  In particular, applicant claims (in the preamble) “[A]n information display device” (e.g., corresponding to the disclosed device 50 comprising a display control section 51 and a display section 52; see e.g., FIG. 1), but then applicant goes on to recite details of the vehicle that the device is “for”.  This is unclear and it is not reasonably certain what applicant is claiming, as the vehicle is apparently (?) outside the scope of the (“device”) claim, and the reader is left in doubt as to the metes and bounds1 of the claim.  For claim interpretation purposes only, the examiner assumes (in his broadest reasonable interpretation) that applicant is not claiming the vehicle or anything that is outside the information display device of the preamble, in the body of any claim.  For example only, applicant may change the preamble in line 1 to read, “. . . device in a vehicle”, “. . . device in combination with a vehicle”, “. . . device of a vehicle”, etc. if he intends to claim aspects of the vehicle.
In claim 1, lines 9 to 11 are indefinite in that these lines appear to recite method steps (e.g., “. . . when the shift lever selects . . .” (two occurrences)) in an apparatus claim, which would make it unclear when infringement would occur, initially when the information display device was first made or sold, or subsequently when the information display device was actually used (by a driver/operator) and the shift lever “selects”2, or is caused to select, both the parking range and “at least the driving range”.  See MPEP 2173.05(p), II.
In claim 1, line 11, “selects at least the driving range” is indefinite (e.g., how can or might the shift lever possibly select more than the driving range, as the claim language implies?  Are two ranges selected at once?  Is neutral (N) included in “at least the driving range”, if the “at least the driving range” is defined e.g., as N and D?  Is the S-driving range included in “at least the driving range”?  The specification does not make this clear.)
In claim 2, line 2, in claim 2, line 4, in claim 3, line 2, and in claim 3, line 4, “a vehicle” is indefinite and apparently incorrect, and should apparently read, “the vehicle”, because both the first and second vehicle images are defined in claim 1 as being “images of the vehicle” (that is, the vehicle of the preamble), and the image(s) cannot be images of e.g., any vehicle or of a generic vehicle (i.e., “a vehicle”) in claims 2 and 3.
In claim 2, line 2, “viewed from the side” is indefinite (e.g. the side of what, or the side defined how?) with apparently no proper antecedent basis.
In claim 2, lines 4 and 5, “the above” is indefinite and unclear, with apparently no proper antecedent basis.
In claim 3, lines 2 and 3, “the horizontal direction of the display section” is unclear (e.g., if the display section lies flat, which direction then is “the horizontal direction”?), with apparently no proper antecedent basis.
In claim 3, lines 4 and 5, “the vertical direction of the display section” is unclear (e.g., if the display section lies flat, which direction then is “the vertical direction”?) , with apparently no proper antecedent basis.
In claim 3, lines 3 and 5 (two occurrences), “the front-back direction of the vehicle” is unclear (e.g., if the vehicle is omnidirectional/holonomic, what direction is the front-back direction, what defines the front-back direction of the vehicle, etc.?)
In claim 4, lines 2 to 4 are unclear in their entirety because it cannot be determined whether the applicant is claiming the vehicle with driving wheels, the electric motor, and the capacitor, as well as the electric power system outside the vehicle, or not.  In particular, applicant claims (in the preamble) an information display device (e.g., corresponding to the disclosed device 50 comprising a display control section 51 and a display section 52; FIG. 1), but then applicant goes on to recite details of the vehicle and even what is outside the vehicle.  This is unclear, as the vehicle and everything outside the information display device is apparently (?) outside the scope of the claim, and the reader is left in doubt as to the metes and bounds of the claim.  For claim interpretation purposes only, the examiner assumes that applicant is not claiming the vehicle or anything that is outside the information display device of the preamble, in the body of any claim.
In claim 5, line 6, and in claim 5, line 7, “residual amount of the capacitor” (two occurrences) is indefinite (e.g., an amount of what, residual in what way?)
In claim 8, lines 2 and 3 are unclear in their entirety because it cannot be determined whether the applicant is claiming the vehicle and its internal combustion engine, etc., or not.  In particular, applicant claims (in the preamble) an information display device (e.g., corresponding to the disclosed device 50 comprising a display control section 51 and a display section 52; FIG. 1), but then applicant goes on to recite details of the vehicle and its engine, etc.  This is unclear, as the vehicle and everything outside the information display device is apparently (?) outside the scope of the claim, and the reader is left in doubt as to the metes and bounds of the claim.  For claim interpretation purposes only, the examiner assumes that applicant is not claiming the vehicle or anything that is outside the information display device of the preamble, in the body of any claim.
In claim 8, lines 5 and 6, “a driving power transmission state or the electric power transmission state from the internal combustion engine and the electric motor” is fully indefinite in that applicant mixes alternatives (“or”) and combinations (“and”), rendering the phrase ambiguous, and “the electric power transmission state” apparently has no proper antecedent basis and is unclear.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1 to 9, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea as set forth being that of displaying a selected image in accordance with shift lever position, e.g., by acquiring information of the vehicle; and displaying a selected image, wherein an image displayed includes either a first vehicle image or a second vehicle image that are images of the vehicle viewed from mutually different directions, and displaying the first vehicle image on the display section when the shift lever selects the parking range and the second vehicle image on the display section when the shift lever selects at least the driving range; wherein the first vehicle image is a vehicle image of a vehicle viewed from the side, and wherein the second vehicle image is a vehicle image of a vehicle viewed from the above; wherein the first vehicle image is a vehicle view displayed so that the horizontal direction of the display section corresponds to the front-back direction of the vehicle, and wherein the second vehicle image is a vehicle view displayed so that the vertical direction of the display section corresponds to the front-back direction of the vehicle; and displaying first information related to transmission and reception of electric power between the capacitor and the electric power system around or inside the first vehicle image when displaying the first vehicle image on the display section, displaying second information related to transmission and reception of electric power between the capacitor and the electric motor around or inside the second vehicle image when displaying the second vehicle image on the display section; wherein the first information includes at least one of information of time required for completing charging when the capacitor is charging from the electric power system, information indicating either a state that the capacitor is charging from the electric power system or a state that the capacitor is feeding the electric power system, information indicating a residual amount of the capacitor, and information indicating a travelable distance of the vehicle based on the residual amount of the capacitor; wherein the second information includes at least one of information of a travelable distance using the electric motor, information of a power consumption rate of the electric motor, and information indicating either a state that the electric motor is regenerating or a state that the electric motor is driving; displaying an image indicating an electric power transmission state in charging of or feeding from the capacitor inside the first vehicle image when displaying the first vehicle image on the display section; wherein the display control section displays inside the second vehicle image an image indicating a driving power transmission state or the electric power transmission state from the internal combustion engine and the electric motor to the driving wheels; wherein the display control section displays around or inside the second vehicle image an image indicating any information related to a fuel consumption rate of the internal combustion engine, etc.
This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because the selecting and displaying of images/pictures in accordance with a shift lever position could be practically performed in the human mind as a mental process (judgments, observations, etc.), and the selecting of images/pictures to display (like organizing a slide show at a family reunion) is a method of organizing human activity (managing personal behavior or relationships or interactions between people).
For example Zoe and Fred could be sitting in Zoe’s recently purchased (used) Hyundai Sonata Hybrid, with Fred in the driver’s seat.  Zoe is holding a stack of photographic prints taken while she was driving the Skyline Drive the day before, and also a brochure on how the power flow in her Sonata Hybrid works.  And Zoe says to Fred, “Hey, before we start driving, while we’re still in Park, let me show you some photos I took and a brochure that describes the operational modes of this hybrid car”.  And she could go through the stack of photos and show him pictures of her car on Skyline Drive taken from the side, and also some power flow diagrams showing e.g., how the vehicle is charged, etc., before Fred started driving.  Then, after Fred had moved the shift lever into drive (D) and accelerated, she could say, “Oh, I forgot, please let me show you just one more photo I took from Old Rag, looking down on my car.  I promise, last one!  See that little blue speck [Fred tries to glance] – that’s my baby!  Isn’t she gorgeous?!”  And Fred could say, “Zoe, please let me stop the vehicle, obviously you’re not done yet.”  And Zoe could reply, “O.k., Fred, if you insist, but please let me show you this power flow diagram of the regenerative braking while we’re slowing down [Zoe shows Fred the braking power flow, which he glances at cautiously], so you can think this car is as cool as I do – we’re saving energy right now! – look, we’re charging a conventional DC link capacitor that feeds the batteries!”
Additionally, the abstract idea is not integrated by the recitation of additional elements into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) machine3, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment (e.g., for use in a vehicle that includes e.g., an engine, an electric motor, a capacitor, driving wheels, etc.) or adding insignificant extra-solution activity (displaying an image), is recited in or encompassed by the claims.
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., the display control section, the display section, etc.) and are used e.g., for data/information gathering only or for other activities that were well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements (e.g., a display control section, a display section, etc.; see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because their use would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., for use with a vehicle with conventional components) is not enough to transform the abstract idea into a patent-eligible invention (Flook[4]) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a2) as being anticipated by Yokota et al. (2019/0087665).
Yokota et al. (‘665) reveals:
per claim 1, an information display device [e.g., 5, 7] for a vehicle, comprising:
a display control section [e.g., 17, 19] acquiring information of the vehicle; and
a display section [e.g., 5] displaying an image selected by the display control section,
wherein the vehicle comprises a shift lever [e.g., the selector 31 including a “lever” (paragraph [0030]) and the shift sensor 9a; see also paragraph [0070], “shift lever”] that can select at least a parking range [e.g., “P” (or N) in FIG. 5] and a driving range [e.g., “D” (or R) in FIG. 5],
wherein an image displayed on the display section includes either a first vehicle image [e.g., image 103[5]; FIG. 3] or a second vehicle image [e.g., image 105[6]; FIG. 4 (or image 107 or 109 in FIGS. 5 or 6)] that are images of the vehicle viewed from mutually different directions [e.g., as shown in the respective FIGS.; with the examiner also considering that the claimed particular (vehicle) images that are displayed apparently relate only to nonfunctional descriptive material that are not in any functional relationship with e.g., the display section or the display control section or any other aspects of the claim, and thus can be given no patentable weight; see e.g., MPEP 2111.05; that is, for example, the claimed display section and the claimed display control section would function identically if an image of a letter “P” and an image of a letter “D”, or a known picture of Mr. Park and a known picture of Ms. Drive, were used in place of the respective vehicle images, except for mere descriptive/aesthetic appearances of what was displayed], and
wherein the display control section displays the first vehicle image on the display section [e.g., at S2] when the shift lever [e.g., selector 31] selects the parking range [e.g., at S1, YES] and the second vehicle image on the display section [e.g., at S4 (or S5 or s6)] when the shift lever [e.g.,  selector 31] selects at least the driving range [e.g., at S3, YES (or at S3, NO, for selecting reverse)];
per claim 2, depending from claim 1, 
wherein the first vehicle image is a vehicle image of a vehicle viewed from the side [e.g., from the rear side, as shown in FIG. 3 of Yokota et al. (‘665)], and
wherein the second vehicle image is a vehicle image of a vehicle viewed from the above [e.g., from above, as shown in FIG. 4 of Yokota et al. (‘665)];
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (2019/0087665) in view of Matsuoka et al. (2014/0143702).
Yokota et al. (‘665) has been described above.
Yokota et al. (‘665) may not expressly reveal the images are displayed e.g., so that the horizontal direction of the display section corresponds to the front-back direction of the vehicle, e.g., when the shift lever selects the parking range.
However, in the context/field of an information display apparatus for a vehicle, Matsuoka et al. (‘702) teaches that a hybrid vehicle may be provided with a navigation device 30 that includes a display device 31 which displays vehicle/component icons (FIGS. 4(A) to 16(D)) for a battery (34), an engine (36), a vehicle portion (46), etc. which indicate the transmission state of energy in a hybrid vehicle, and that the side view of the vehicle (FIGS. 10(A) to 10(G)) may be displayed when the vehicle is parked and charging (paragraphs [0158] to [0169]).
It would have been obvious at the time the application was filed to implement or modify the Yokota et al. (‘665) image processing apparatus for a vehicle so that the vehicle was a hybrid vehicle provided with a navigation system (30) and a display device (31), as taught by Matsuoka et al. (‘702), and so that the display device (as a part of the vehicle’s display section) would have displayed, as an additional/alternate first vehicle image while the vehicle was parked and charging, and/or as an additional/alternate second vehicle image while the vehicle was driving/traveling/moving, contents of an energy transmission state of the vehicle as a view of the vehicle (46) from the (lateral) side of the vehicle, as taught by Matsuoka et al. (‘702) in FIGS. 10(A) to 10(G) and/or FIGS. 11(A) to 16(D), in order that the driver would have been provided with a display of the energy flow on the vehicle that was easy-to-understand, as taught by Matsuoka et al. (‘702), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Yokota et al. (‘665) image processing apparatus would have rendered obvious:
per claim 3, depending from claim 1, 
wherein the first vehicle image [e.g., the image(s) shown in FIGS. 10(A) to 10(G) in Matsuoka et al. (‘702); and/or the image shown in FIG. 3 of Yokota et al. (‘665)] is a vehicle view displayed so that the horizontal direction of the display section  corresponds to the front-back direction of the vehicle [e.g., as shown in FIGS. 4(A) to 16(D), and especially FIGS. 10(A) to 10(G) when the vehicle is parked and charging (paragraph [0158]), in Matsuoka (‘702)], and
wherein the second vehicle image is a vehicle view displayed so that the vertical direction of the display section corresponds to the front-back direction of the vehicle [e.g., as shown in FIG. 4 (or 5 or 6) in Yokota et al. (‘665)];
Claims 4 to 9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (2019/0087665) as applied to claim 1 above, and further in view of Kinomura (2015/0054466) and Matsuoka et al. (2014/0143702).
Yokota et al. (‘665) has been described above.
The Yokota et al. (‘665) image processing apparatus for a vehicle may not reveal that the vehicle, which is apparently outside the scope of applicant’s device claims, includes e.g., a capacitor that can transmit and receive electric power from an electric power system outside the vehicle, etc., or the details of the first or second information.
However, in the context/field of a power supply system for a plug-in hybrid electric vehicle, Kinomura (‘466) teaches that the power storage device 110 of a plug-in hybrid automobile may be a capacitor equivalently to a battery (paragraph [0048]), and that the power storage device 110 may be both charged and discharged via the charging and discharging connector 910 (FIG. 1) of the power equipment 900 outside the vehicle.
Moreover, in the context/field of an information display apparatus for a vehicle, Matsuoka et al. (‘702) teaches that a plug-in hybrid vehicle may be provided with a navigation device 30 that includes a display device 31 which displays vehicle/component icons (FIGS. 4(A) to 16(D)) for a battery (34), an engine (36), a vehicle portion (46), etc. which indicate the transmission state of energy in a hybrid vehicle, and that the side view of the vehicle (FIGS. 10(A) to 10(G)) is to be displayed when the vehicle is parked and charging (paragraphs [0158] to [0169]).
It would have been obvious at the time the application was filed to implement or modify the Yokota et al. (‘665) image processing apparatus for a vehicle so that the vehicle was a plug-in hybrid vehicle with a capacitor as a power storage device, as taught by Kinomura (‘466), and so that when the vehicle was plugged in to a power source outside the vehicle, the power storage device/capacitor would have been able to be charged/discharged through a charging and discharging connector, as taught by Kinomura et al. (‘466), in order that the vehicle could be used as a power supply source for a smart grid, as taught by Kinomura et al. (‘466), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
Moreover, it would have been further obvious at the time the application was filed to implement or modify the Yokota et al. (‘665) image processing apparatus for a vehicle so that the plug-in hybrid vehicle would have been provided with a navigation system (30) and a display device (31), as taught by Matsuoka et al. (‘702), and so that the display device would have displayed, as an additional first vehicle image while the vehicle was parked and charging, contents of an energy transmission state of the vehicle as a view of the vehicle (46) from the (lateral) side of the vehicle, as taught by Matsuoka et al. (‘702) in FIGS. 4(A) to 16(D), with particular reference to FIGS. 10(A) to 10(G), in order that the driver would have been provided with a display of the energy flow on the vehicle that was easy-to-understand, as taught by Matsuoka et al. (‘702), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Yokota et al. (‘665) image processing apparatus would have rendered obvious:
per claim 4, depending from claim 1, 
wherein the vehicle has driving wheels [e.g., FIG. 2 in Yokota et al. (‘665); and FIG. 1 in Matsuoka et al. (‘702)], an electric motor serving as a power source of the driving wheels [e.g., MG 107 in FIG. 1 of Kinomura (‘466); and/or the motor(s) 14, 16 in Matsuoka et al. (‘702)] and regenerating from the driving wheels [e.g., paragraphs [0024], [0331], [0042], [0043], [0133]ff, etc. in Matsuoka et al. (‘702)] and a capacitor transmitting and receiving electric mower to and from the electric motor [e.g., as taught at paragraph [0048] and as shown in FIG. 1 of Kinomura et al. (‘466)],
wherein the capacitor can transmit and receive electric power to and from an electric power system outside the vehicle [e.g., via the charging and discharging connector 910 in Kinomura et al. (‘466)],
wherein the display control section displays [e.g., at S14 in Matsuoka et al. (‘702)] first information [e.g., the charge icon, etc. in Matsuoka et al. (‘702); e.g., paragraph [0167], “If it is determined that charging of the driving battery 12 by the charging apparatus outside of the vehicle 10 exists, the charge icon 44 indicating the charging operation by the charging apparatus is displayed”; see also paragraphs [0158] to [0169]] related to transmission and reception of electric power between the capacitor and the electric power system around7 or inside the first vehicle image when displaying the first vehicle image [e.g., in FIG. 3 of Yokota et al. (‘665); and in FIGS. 10(A) to 10(G) in Matsuoka et al. (‘702)] on the display section [e.g., as shown in FIGS. 2 and 10(A) to 10(G) in Matsuoka et al. (‘702)], and
wherein the display control section displays second information [e.g., the first display member 42A in FIGS. 4(A) to 8(D) and 11(A) to 15(D) of Matsuoka et al. (‘702)] related to transmission and reception of electric power between the capacitor and the electric motor around8 or inside the second vehicle image [e.g., around the second vehicle image of FIG. 4 in Yokota et al. (‘665)] when displaying the second vehicle image on the display section [e.g., when the vehicle was being driven and the displays of Yokota et al. (‘665; FIG. 4) and Matsuoka et al. (‘702) were obviously both being displayed e.g., obviously in the dashboard area of the vehicle];
per claim 5, depending from claim 4, wherein the first information includes at least one of information of time required for completing charging when the capacitor is charging from the electric power system, information indicating either a state that the capacitor is charging from the electric power system or a state that the capacitor is feeding the electric power system [e.g., as shown e.g., in FIGS. 10(A) to 10(G) of Matsuoka et al. (‘702), displayed when the vehicle is parked (and charging)], information indicating a residual amount of the capacitor, and information indicating a travelable distance of the vehicle based on the residual amount of the capacitor;
per claim 6, depending from claim 4, wherein the second information includes at least one of information of a travelable distance using the electric motor, information of a power consumption rate of the electric motor, and information indicating either a state that the electric motor is regenerating [e.g., as shown in FIGS. 7(A) to 7(D) and 14(A) to 14(D) of Matsuoka et al. (‘702)] or a state that the electric motor is driving [e.g., as shown in FIGS. 4(A) to 8(D) and 11(A) to 15(D) of Matsuoka et al. (‘702)];
per claim 7, depending from claim 4, wherein the display control section displays an image indicating an electric power transmission state in charging of or feeding from the capacitor inside the first vehicle image when displaying the first vehicle image on the display section [e.g., as shown in the sequence of FIGS. 10(A) to 10(G) in Matsuoka et al. (‘702), when the battery 12 was obviously a capacitor, as taught by Kinomura (‘466)];
per claim 8, depending from claim 4, wherein the vehicle has an internal combustion engine serving as a power source of the driving wheels [e.g., as shown by both Kinomura et al. ‘466) at 108 and Matsuoka et al. (‘702) at 18], and
wherein the display control section displays inside the second vehicle image an image indicating a driving power transmission state or the electric power transmission state from the internal combustion engine and the electric motor to the driving wheels [e.g., as shown by Matsuoka et al. (‘702), e.g., in FIGS. 5(A) to 6(D), 12(A) to 12(D), etc.];
per claim 9, depending from claim 8, wherein the display control section displays around or inside the second vehicle image an image indicating any information related to a fuel consumption rate of the internal combustion engine [e.g., the engine “burns fuel to generate rotational energy” and “provides the front wheels with power via the power transmission mechanism” as described at paragraph [0048] in Matsuoka et al. (‘702); therefore, therefore, the indication 42C e.g., in FIG. 5A, which indicates output of driving energy from the engine (paragraph [0082]) e.g., to the front wheels, and is an (any) image indication that the engine is burning (consuming) fuel at a (any) rate, and is not stopped or off].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (2019/0087665) in view of Kinomura (2015/0054466) and Matsuoka et al. (2014/0143702) as applied to claim 8 above, and further in view of Higuchi et al. (2020/0398666).
Yokota et al. (‘665) as implemented or modified in view of Kinomura (‘466) and Matsuoka et al. (‘702) has been described above.
It may be alleged that the implemented or modified Yokota et al. (‘665) image processing apparatus for a vehicle does not reveal the display of any information related to the fuel consumption rate of the internal combustion engine.
However, in the context/field of a display method for a hybrid vehicle, Higuchi et al. (‘666) teaches in FIG. 2 that both a distance-to-empty display part 44 of the fuel in the fuel tank and a remaining fuel amount display part 45 may be integrated into the vehicle state display part 20 that shows the energy flow displays (FIGS. 4 to 7 and 9 to 11).
It would have been further obvious at the time the application was filed to implement or further modify the Yokota et al. (‘665) image processing apparatus for a vehicle so that, in displaying the energy transmission state of the vehicle as a view of the vehicle (46) from the (lateral) side of the vehicle, as taught by Matsuoka et al. (‘702) in FIGS. 4(A) to 16(D), both a distance-to-empty display part 44 of the fuel in the fuel tank and a remaining fuel amount display part 45, as taught by Higuchi et al. (‘666), would have been integrated into the displayed energy transmission state of the vehicle, as taught by Higuchi et al. (‘666), in order that the driver or the like would have been informed of the distance-to-empty and the remaining fuel amount and the driving state of the vehicle, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Yokota et al. (‘665) image processing apparatus would have rendered obvious:
per claim 9, depending from claim 8, wherein the display control section displays around or inside the second vehicle image an image indicating any information related to a fuel consumption rate of the internal combustion engine [e.g., as taught at 44, 45 in FIG. 2 of Higuchi et al. (‘666)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, the 2018 Kia Niro (hybrid/plug-in hybrid vehicle) Owner’s Manual (© 2017) apparently depicts that energy flow diagrams are (obviously) displayed to the driver using vehicle images (reproduced below/on the next page in black and white) from two different perspectives, e.g., from the side for the “D” mode in the hybrid vehicle and from the side and top for the “P” mode in the plug-in hybrid vehicle, with the (P, R, N, D mode selecting DCT) shift lever being shown e.g., at pages 3-05, 7-15, etc.:

    PNG
    media_image1.png
    500
    1568
    media_image1.png
    Greyscale

Moreover, in the D mode during cruise of the Kia Niro, the vehicle image is (obviously) displayed in a bird’s eye-like view with a vertical travel direction:

    PNG
    media_image2.png
    666
    904
    media_image2.png
    Greyscale

Itoh (P.C.T., WO 2005/122129) reveals e.g., in FIGS. 10 and 12 an early example of a vehicle image switching process that displays an initial image (that is any “user-desired image”) when the gear lever is in the “P” position and then subsequently displays an image for “ordinary display” when the gear lever is moved out of the “P” position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)  See also Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”)
        2 Here, the examiner notes that using the active voice is apparently wrong in this phrase, in that the applicant’s “shift lever” apparently does not and cannot “select” anything, but the driver/operator selects the parking range or the driving range by manipulating the shift lever.
        3 The examiner understands that applicant’s claims, directed to the “information display device” (50) for a vehicle, do not apparently cover and recite elements of the vehicle that are outside the information storage device (50), e.g., by the very wording of the preamble.
        4 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)
        5 Here, the examiner considers the exact content of the first vehicle image to be nonfunctional descriptive material in as much as image(s) in the claim as a whole only convey(s) meaning to a human viewer and is/are not functionally or structurally related to any associated physical substrate.  Accordingly, the examiner gives the exact content of the first vehicle image no patentable weight throughout the claim set.  See MPEP 2111.05.
        6 Here, the examiner considers the exact content of the second vehicle image to be nonfunctional descriptive material in as much as image(s) in the claim as a whole only convey(s) meaning to a human viewer and is/are not functionally or structurally related to any associated physical substrate.  Accordingly, the examiner gives the exact content of the second vehicle image no patentable weight throughout the claim set.  See MPEP 2111.05.
        7 E.g., reasonably understood by the examiner to mean “near” (e.g., in the same vehicle as).
        8 E.g., reasonably understood by the examiner to mean “near” (e.g., in the same vehicle as).